Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The Examiner has struggled to discover the meets and bounds of this non- common term cold box.  Applicant has supplied references in the 4/19/21 IDS. The Examiner has interpreted a cold box as defined by applicant below and what is commonly shown in the references.  

Claim Interpretation

A cold box: is a box that has valves, pipe, vessels, and other components inside. Specifically, the cold-box, which is attached to the tank, includes equipment such as VAP+PBU product vaporizers and pressure build-up vaporizers, valves, inlets, outlets, temperature and pressure regulators, and instrument valves controlling the LNG tank. The present system provides redundancy of control and power supply equipment (cold-box) for a single bulk gas storage tank that eliminates the need for a redundant system that includes multiple bulk gas storage tanks each with a respective cold-box, each cold-box has its own ventilation and gas and fire detection equipment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN M BRADEN/Primary Examiner, Art Unit 3736